Citation Nr: 1039033	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
PTSD, which he essentially contends is related to his experiences 
in Vietnam.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  The Court in McLendon observed that the third prong, 
which requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a low 
threshold.  Id. at 83.

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that the 
claimed in-service stressor(s) occurred, and a link between the 
current diagnosis and the claimed in- service stressor(s).  38 
C.F.R. § 3.304(f) (2009).  See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

With respect to the first McLendon element, the Board notes that 
the Veteran's VA medical records reflect that he has been 
receiving regular treatment for PTSD.  

The Board further finds that the second McLendon element is 
satisfied.  Effective July 13, 2010, VA amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  
	
75 Fed. Reg. 39845 (July 13, 2010).  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  

The Veteran has described several potential stressors, most 
notably his having to load the bodies of soldiers killed in 
action.  He reported in a January 2008 statement that he was 
stationed as a truck driver and air craft mechanic in Vietnam 
somewhere between Long Binh and Bear Cat.  He reported in his 
January 2009 substantive appeal that "The dead were placed in 
body bags, some were blown apart, and we would place them in the 
body bags and load them on the trucks, and take them to the 
makeshift morgue."  According to a February 2008 statement, he 
performed these grave registration duties for approximately two 
to three months.  He provided further details of these duties 
during his August 2010 Board hearing.

The Board notes that the Veteran's service personnel records 
verify that he served in Vietnam from March 1969 through December 
1969.  His principal duty during this period was noted to be 
aircraft maintenance repairman, while he was noted to have a 
principal duty of truck driver at other times during service.  

The Board finds the Veteran's described stressor is related to a 
"fear of hostile military or terrorist activity," as he 
"experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death" while 
performing the grave registration duties.  The Board also finds 
that this stressor "is consistent with the places, types, and 
circumstances of the veteran's service" during wartime in 
Vietnam.  Thus, VA has also verified the occurrence of an 
incident in service, satisfying the second McLendon element.

The Board finds that the third McLendon requirement is satisfied 
by the Veteran's VA medical records, including a June 2007 VA 
mental health treatment record noting that the Veteran was being 
treated for PTSD and that "He still dreams about dead soldiers 
he saw in [Vietnam]."  

However, the Board finds there is not enough evidence of record 
to decide this claim.  Specifically, the Veteran has not yet 
undergone a VA examination.  Furthermore, the PTSD diagnoses do 
not discuss whether or how the Veteran's symptoms satisfy the 
criteria set forth in the Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM- IV).  As such, the Board finds that a 
remand for a VA examination and etiology opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA 
psychiatric examination to determine the 
nature and etiology of his claimed PTSD.  The 
claims folders must be thoroughly reviewed by 
the examiner in connection with the 
examination, and a complete history should be 
elicited directly from the Veteran.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  All findings 
should be reported in detail.  

The examiner should report a multi-axial 
diagnosis pursuant to the DSM-IV, identifying 
all current psychiatric disorders.  The 
examiner should expressly diagnose or rule 
out PTSD.  

As to any psychiatric disability identified 
on examination, the VA examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any such disability 
was incurred or aggravated as a result of the 
Veteran's military service.  The examiner 
should opine as to whether the Veteran may be 
diagnosed with an acquired psychiatric 
disability that is due to reported 
experiences that are consistent with the 
places, types, and circumstances of the 
Veteran's service.  Any opinion expressed 
must be accompanied by a complete rationale.

2.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


